Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00681-CR

                                Gilbert GUERRERO,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 187th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2017CR12396
                     Honorable Joey Contreras, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED November 14, 2018.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice